DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of the Previous Final Office Action and Status of the Claims
2.	The Final Office Action mailed 18 May 2022 is vacated and withdrawn in view of the arguments filed 18 August 2022.

3.	This action is in response to papers filed 18 August 2022 in which claim 1 was amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections.

4.	Claims 1, 4-5, 7-8, and 21-23 are under prosecution.

5.	This Office Action includes new rejections necessitated by the amendments.



Information Disclosure Statement
6.	The Information Disclosure Statement filed 16 August 2022 is acknowledged and has been considered.  References that re lined through have already been cited on previous documents.

Claim Interpretation
 7.	The claims are subject to the following interpretation:
A.	As noted in the previous Office Action, claim 1 defines the imager comprising a pixel array.   The instant specification (paragraph 0045 of the pre-grant publication) defines a pixel array as follows:

The pixel array 74 is a light sensitive pixel array, such as an active array, passive array, planar Fourier capture array, angle sensitive array, photodiode array, a charge coupled device, a complementary metal-oxide semiconductor (CMOS), or a charge injection device.

	Therefore, the instantly claimed pixel array is interpreted in view of the specification to encompass any of the devices defined above. 
	B.	Claim 1 also includes an actuator coupled to the magnet.   The claim further defines the actuator by its functions e.g. “move … such that the functionalized surface captures…molecules are evacuated from the flow cell in a second operation using the magnet”.  The recitations of capture and evacuation of molecules using the magnet are interpreted as recitations of intended use because the recitations do not further define the structure or composition of the actuator.  The courts have clearly stated that a statement of intended use in an apparatus claim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims..., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Given the broadest reasonable interpretation in view of guidance from the courts, the instantly claimed actuator is interpreted to encompass an actuator that moves the magnet toward and away from the flow cell.  

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 4-5, 7-8, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection based on a comparison of the originally filed claims, the specification, and the after-final amendments.
	Claim 1 (upon which claims 4-5, 7-8, and 21-23 depend) recites each of the following:
A.	A “ferromagnetic target particle.”  A review of the specification yields only a single, narrow teaching of a “ferro-gold particle,” which does not encompass the broadly claimed “ferromagnetic” target particle.  This recitation is also found in claims 5 and 7. 
B.	Target molecules that are “evacuated” from the flow cell.  A review of the specification 	yields no teaching of anything that is “evacuated.”
C.	A flow cell that “transmits a secondary beam of light reflected.”  A review of the specification yields only the narrow teaching of “light reflected or emitted from the particles…, or a combination thereof,” and does not support the more broadly claimed transmitted “secondary beam,” nor is there any recitation of any “secondary” beam.
Thus, each of the recitations cited above constitutes new matter as they are not found in either the original claims or in the specification as discussed above. 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	It is also noted that the courts have stated that “a prior art reference must be considered in its entirety, i.e., as a whole” W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (see MPEP 2141.02 [R-3] VI).  Thus, while the rejections listed below present a modified interpretation of the teachings of the previously cited prior art solely for the purpose of clarity, the rejections of the claims are maintained over the prior art of record.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1, 4-5, 7, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Heil et al (U.S. Patent Application Publication No. US 2011/0065209 A1, published 17 Mary 2011), Huang et al (U.S. Patent Application Publication No. 2015/0037818, A1 published 5 February 2015), Werts et al (Proc. Of SPIE, 2013, vol. 8595, pages 1-11), Van Lieshout (U.S. Patent Application Publication No. 2014/0308680 A1, published 16 October 2014), Gilby (U.S. Patent Application Publication No. US 2005/0046834 A1, published 3 March 2005), and/or Fan et al (U.S. Patent Application Publication No. 2015/0299784, filed 28 August 2014).
Regarding claims 1, 4, and 21-22, Heil et al teach a system comprising an imager, in the form of an imaging system (Abstract), wherein the imager comprises a light-sensitive pixel array, in the form of a CCD sensor (i.e., claim 22; paragraph 0021), which is coupled with a fluorescence microscope (paragraph 0131).  Heil et al also teach a fluorescence microscope coupled to an objective (paragraph 0088); thus, it is obvious to have an objective coupled to the imager (i.e., imaging system).  Heil et al further teach a flow cell for holding target-containing fluid (i.e., mixture; paragraph 0140), the flow cell further comprising a transparent surface (e.g., glass; paragraph 0104), a surface functionalized with target-binding capture probes, in the form of an array (paragraph 0105) and a magnet positioned opposite the functionalized surface to direct targets to the surface (e.g., Figures 10-19 and related text). Heil et al further teach a light source positioned to detect target particle complexes in the flow cell (e.g., paragraphs 0014 and 0058-0066), and that the magnet is configured to interact with targets bound to magnetic particles and direct the particles to the surface (e.g. Fig. 10-19 and related text).  Heil et al also teach the system has the added advantage of improved sensitivity (paragraph 0076).  Thus, Heil et al teaches the known techniques discussed above.
While Heil et al teach core-shell magnetic particles (paragraph 0029), Heil et al do not teach ferro-gold particles (claim 21), a light source that directs light between the surfaces of the flow cell (claim 1), or dark-filed imaging (i.e., claim 4).
However, ferro-gold magnetic particles for analyte capture and dark-field imaging were well-known in the art as taught by analysis Huang (paragraph 0027). 
	Huang et al teach dark field imaging (e.g., paragraph 0098) as well as ferro-gold particles, which provide the added advantage of greatly enhanced signals and tunable optical properties (paragraphs 0039-0040). Thus, Huang et al teaches the known techniques discussed above.
	Dark-field imaging using illumination parallel to the microfluidic surface was well known as taught by Werts et al. 
	Werts et al teach a flow cell comprising a detection channel between a transparent glass slide and PDMS chip (Section 2.1) wherein the light source directs the light from the side toward analyte-bound gold nanoparticles within the channel for dark-field imaging (e.g. Fig. 1 and related text, Sections 2.2, and 2.4), as well as an imaging system comprising an objective (Section 2.3.  Werts et al further teach the combination of gold nanoparticles, LED-based dark-field imaging comprising a pixel array (i.e. CCD, § 2.3) and microfluidics has the added advantage of providing simple and robust detection schemes (Section 7).  Thus, Werts et al teach the known techniques discussed above.
	 While Heil et al teach moving or actuating the magnet for transport of the magnetic particles (paragraph 0062), none of the cited references specifically teach an actuator as claimed. 
	However, Fan et al teach systems comprising objectives (paragraph 0193) and actuators, which Fan et al state are useful for moving the magnet to and from the flow cell to capture, agitate and remove magnetic particles (paragraph 0220).  Van Lieshout additionally teaches that actuating magnets to move and transport magnetic particles with high speed, facilitate binding and mixing, and rapidly remove unbound or non-specifically bound magnetic particles for washing bound particles (paragraph 0097).  Thus, Fan et al and Van Lieshout teach the known techniques discussed above.
	With respect to the placement of the light source and the objective, the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the claimed structures is obvious in view of the cited prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
While Van Lieshout teaches transparent sample chambers (paragraph 0091), and while Fan et al tach flow cells made of transparent materials that also allow reflection or oblique illumination orientations, neither Heil et al, Huang et al, Werts et al, Fan et al and Van Lieshout teach the  claimed prevention of diffusion of the incident light and transmission of the secondary beam.
However, Gilby teaches systems (paragraph 0003) and flow cells configured to prevent diffusion of the primary beam towards a detector; namely, excitation light is prevented from being collected by emission collecting optics (paragraph 0027).  Gilby further teaches the collected emission (e.g., fluorescence) is reflected (Abstract), and thus is a secondary beam reflected by a sample, as well the added advantage of increasing the sensitivity of the detector (Abstract).  Thus, Gilby teaches the known techniques discussed above
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Heil et al, Huang et al, Werts et al, Fan et al, Van Lieshout, and Gilby to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantages of:
A.	Improved sensitivity as explicitly taught by Heil et al (paragraph 0076); 
B.	Greatly enhanced signals and tunable optical properties as explicitly taught by Huang et al (paragraphs 0039-0040);
C. 	Providing simple and robust detection schemes as explicitly taught by Werts et al (Section 7);
D. 	Structures useful for moving the magnet to and from the flow cell to capture, agitate and remove magnetic particles as explicitly taught by Fan et al (paragraph 0220);
E.	 Movement and transportation of magnetic particles with high speed, facilitate binding and mixing, and rapidly remove unbound or non-specifically bound magnetic particles for washing bound particles as explicitly taught by Van Lieshout (paragraph 0097); and 
F.	  Increase the sensitivity of the detector as explicitly taught by Gilby (Abstract); which is a stated goal of  both Heil et al and Huang et al as discussed above.
 In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in structures useful for detection of target molecules.
Regarding claims 5 and 7, the system of claim 1 is discussed above.  Heil et al teach the target molecule binds to a signaling particle (paragraph 0048).  Huang et al teach the ferro-gold particles are developed with metal nanoparticles; e.g., growth of gold shell on silver-adsorbed ion oxide nanoparticles (e.g. Fig. 1 and related text).
	Regarding claim 23, the system of claim 1 is discussed above.  Heil et al teach a feeder line coupled to the flow cell, in the form of an inlet port (paragraph 0112).  Fan et al also teach a feeder line, in the form of a connector for adding fluid to the inlet port (paragraph 0208).  It is noted that a review of the specification yields no limiting definition of a “feeder line;” thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  

15.	Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Heil et al (U.S. Patent Application Publication No. US 2011/0065209 A1, published 17 Mary 2011), Huang et al (U.S. Patent Application Publication No. 2015/0037818, A1 published 5 February 2015), Werts et al (Proc. Of SPIE, 2013, vol. 8595, pages 1-11), Van Lieshout (U.S. Patent Application Publication No. 2014/0308680 A1, published 16 October 2014), Gilby (U.S. Patent Application Publication No. US 2005/0046834 A1, published 3 March 2005), and/or Fan et al (U.S. Patent Application Publication No. 2015/0299784, filed 28 August 2014) as applied to clam 1 above, and further in view of Hu et al (U.S. Patent Application Publication No. US 2011/0090500 A1, published 21 April 2011).
It is noted that while claim 23 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 8 and 23, the system of claim 1 is discussed above in Section 14.  
While Heil et al further teach an objective lens positioned between the imager and flow cell (e.g., Fig, 39, and Example IV), none of the cited references teach an objective and a lens (i.e., claim 8).
However, Hu et al teach systems (paragraph 0053) for capturing dark filed images (paragraph 0005), comprising a flow cell (paragraph 0012) and a light source having a lens that is between the light source and an objective that is part of an image detector (i.e., claim 8; paragraph 0065).  Hu et al further teach feeder lines, in the form of inlets 102 and 104 that feed (i.e., provide) fluid to a flow cell (paragraph 0060).   Hu et al also teach the systems have the added advantage of allowing focusing of non-coherent light from an LED (paragraph 0065), which is a light source specifically taught by Heil et al (paragraph 0048). Thus, Hu et al teach the known techniques discussed above.	
With respect to the placement of the lens, it is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any arrangement of the claimed structures is obvious in view of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art to have further combined the teachings of Hu et al with the teachings of Heil et al, Huang et al, Werts et al, Gilby, Fan et al and Van Lieshout to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing focusing of non-coherent light (e.g., from an LED of Heil et al) as explicitly taught by Hu et al (paragraph 0065).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Hu et al could have been applied to the system of the cited prior art with predictable results because the known techniques of Hu et al predictably result in components useful for flow cell assays.

Response to Arguments
16.	Applicant's arguments filed 18 August 2022 (hereafter the “Remarks”) have been fully considered but are moot in view of the new rejections.

Conclusion
17.	No claim is allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634